Exhibit 10.11

QEP RESOURCES, INC.

DEFERRED COMPENSATION WRAP PLAN

incorporating the:

Deferred Compensation Program

401(k) Supplemental Program



--------------------------------------------------------------------------------

QEP RESOURCES, INC.

DEFERRED COMPENSATION WRAP PLAN

ARTICLE 1

INTRODUCTION

1.1 Purpose. QEP Resources, Inc. hereby establishes this QEP Resources, Inc.
Deferred Compensation Wrap Plan (the “Plan” or “Wrap Plan”) in order to provide
specified benefits to a select group of management and highly compensated
employees and to allow such employees to defer the receipt of compensation. The
Plan consists of a main Deferred Compensation Wrap Plan and two component
Programs – the Deferred Compensation Program and the 401(k) Supplemental Program
(each as described below). The Wrap Plan contains overriding participation,
election, and administrative rules, and the component Programs contain specific
rules regarding the benefits available thereunder. The Plan also provides for
the payment of amounts previously deferred under the Questar Corporation
Deferred Compensation Wrap Plan for certain participants.

1.2 Status of Plan. This Plan and its component Programs are intended to be an
unfunded, nonqualified deferred compensation arrangement for the purpose of
providing deferred compensation to “a select group of management or
highly-compensated employees” within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as
amended. The Plan and its component Programs are also intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder. Finally, each of the component
Programs is intended to qualify as a separate “plan, program, or arrangement”
for purposes of 4 U.S.C. 114, thus making payments under the 401(k) Supplemental
Program subject to state income tax solely of the state in which the recipient
of the payment resides or is domiciled at the time payment is made.
Notwithstanding any other provision herein, this Plan and its component Programs
shall be interpreted, operated and administered in a manner consistent with
these intentions.

1.3 Effect of Plan. The terms of this Plan and each of its component Programs
shall govern all amounts deferred hereunder on or after the “Distribution” (as
such term is defined in the Separation Agreement (as defined below)) (such date,
the “Effective Date”); provided, however, in the event that the Separation
Agreement is terminated or the Distribution otherwise does not occur for any
reason, this Plan shall automatically, and without notice, terminate and shall
be of no force or effect and no participants shall have any rights or interests
hereunder.

ARTICLE 2

DEFINITIONS

For purposes of the Plan and each component Program established under the Plan,
the following terms or phrases shall have the following indicated meanings,
unless the context clearly requires otherwise:

2.1 “401(k) Supplemental Program” means the component benefit program of this
Plan attached hereto as Exhibit B.

 

2



--------------------------------------------------------------------------------

2.2 “Account” or “Account Balance” means, for each Participant, the account
established for his or her benefit under each Program, which records the credit
on the records of the Employer equal to the amounts set aside under the Program
and the actual or deemed earnings, if any, credited to such account. The Account
Balance, and each other specified account or sub-account, shall be a bookkeeping
entry only and shall be used solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan and its component Programs.

2.3 “Assumed Accounts” has the meaning set forth in Article 10.

2.4 “Affiliated Company” means any entity that is treated as the same employer
as the Company under Sections 414(b), (c), (m), or (o) of the Code, any entity
required to be aggregated with the Company pursuant to regulations adopted under
Code Section 409A, or any entity otherwise designated as an Affiliated Company
by the Company.

2.5 “Beneficiary” means that person or persons who become entitled to receive a
distribution of benefits under the Plan and its component Programs in the event
of the death of a Participant prior to the distribution of all benefits to which
he or she is entitled.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Change in Control” shall be deemed to have occurred if: (i) any individual,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the beneficial owner (as such term is used in Rule 13d-3
under the Exchange Act) of securities of the Company representing 25 percent or
more of the combined voting power of the Company; or (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, as of the Effective Date, constitute
the Company’s Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Effective Date, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition

 

3



--------------------------------------------------------------------------------

by the Company of all or substantially all of the Company’s assets to an entity,
at least 60 percent of the combined voting power of the voting securities of
which are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale. In
addition, if a Change in Control constitutes a payment event with respect to any
payment under the Plan which provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
clauses (i), (ii), (iii) and (iv) with respect to such payment must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A of the Code.

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

2.9 “Committee” means the Compensation Committee of the Board.

2.10 “Common Stock” means the no par value common stock of the Company.

2.11 “Company” means QEP Resources, Inc., a corporation organized and existing
under the laws of the State of Delaware, or its successor or successors.

2.12 “Compensation” means:

(a) Deferred Compensation Program. For purposes of the Deferred Compensation
Program, the total earnings paid by an Employer to an Employee and properly
reportable on IRS Form W-2 for the applicable Plan Year (including payments
under annual incentive compensation plans) and all amounts that are not included
in such Employee’s gross income for federal income tax purposes solely on
account of his or her election to have compensation reduced pursuant to the
Plan, a qualified cash or deferred arrangement described in Section 401(k) of
the Code, a cafeteria plan as defined in Section 125 of the Code, or a qualified
transportation fringe benefit plan as defined in Section 132(f)(4) of the Code,
but excluding payments under any long-term cash incentive plan and other forms
of compensation (including, without limitation, the Employer’s cost for any
public or private employee benefit plan, any income recognized by the employee
as a result of exercising stock options, moving expenses, the value of
restricted stock granted as signing or retention bonuses and any dividends paid
on such shares, loan forgiveness, welfare benefits, and severance payments.

(b) 401(k) Supplemental Program. For purposes of the 401(k) Supplemental
Program, the same meaning as in paragraph (a) above, but excluding any Deferral
Contributions made to the Deferred Compensation Program.

2.13 “Compensation Limit” means the annual limit of compensation that may be
taken into account for purposes of providing benefits under a tax-qualified
retirement plan pursuant to Section 401(a)(17) of the Code, as adjusted from
time to time.

2.14 “Deferral Contributions” means that portion of a Participant’s Compensation
that is deferred by a Participant pursuant to the Programs.

2.15 “Deferred Compensation Program” means the component benefit program of this
Plan attached hereto as Exhibit A.

 

4



--------------------------------------------------------------------------------

2.16 “Deferred Compensation Sub-Account” means the sub-account described in
Section 5.1 of the Deferred Compensation Program.

2.17 “Disability” means a condition that renders a Participant unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
described in Treas. Reg. Section 1.409A-3(i)(4)(i)(A). A Participant shall not
be considered to be disabled unless the Participant furnishes proof of the
existence of such disability in such form and manner as may be required by
regulations promulgated under, or applicable to, Code Section 409A.

2.18 “Effective Date” shall have the meaning set forth in Section 1.3 hereof.

2.19 “Eligible Employee” means any Employee that meets the eligibility
requirements of Section 3.1.

2.20 “Employee” means any individual that is among a select group of management
or highly compensated employees (as determined in accordance with
Section 3401(c) of the Code and the Treasury Regulations thereunder) of an
Employer.

2.21 “Employer” means the Company and each Affiliated Company that consents to
the adoption of the Plan.

2.22 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

2.23 “Fair Market Value” means the closing benchmark price of the Company’s
Common Stock as reported on the composite tape of the New York Stock Exchange
for any given valuation date, or if the Common Stock shall not have been traded
on such date, the closing price on the next preceding day on which a sale
occurred.

2.24 “Investment Plan” means the QEP Resources, Inc. Employee Investment Plan,
as amended from time to time, or any successor plan.

2.25 “Matching Contributions” means Employer contribution amounts credited to
Participants under the Deferred Compensation Program and 401(k) Supplemental
Program in addition to (and made on account of) the Participants’ Deferral
Contributions under such Programs.

2.26 “Matching Contribution Sub-Account” means the sub-account described in
Section 5.1 of the Deferred Compensation Program.

2.27 “Participant” means any individual who has commenced participation in the
Plan and any of its component Programs in accordance with Article 3.

2.28 “Participating Deferral Sub-Account” means the sub-account described in
Section 5.1 of the Deferred Compensation Program.

 

5



--------------------------------------------------------------------------------

2.29 “Plan” or “Wrap Plan” means this QEP Resources, Inc. Deferred Compensation
Wrap Plan, as amended or restated from time to time.

2.30 “Plan Year” means the calendar year.

2.31 “Questar Common Stock Fund” means the investment option available under the
Questar Plan that is deemed to invest in the common stock of Questar
Corporation.

2.32 “Questar Plan” means the Questar Corporation Deferred Compensation Wrap
Plan, including its predecessor plans as set forth therein.

2.33 “Program” means the Deferred Compensation Program and the 401(k)
Supplemental Program, or either of them, as the context may require.

2.34 “Separation Agreement” means that certain Separation and Distribution
Agreement, by and between Questar Corporation and the Company, dated as of
June 14, 2010).

2.35 “Separation from Service” means a “separation from service” within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h).

2.36 “Transferred Employee” means a “QEP Employee” (as defined in that certain
Employee Matters Agreement, by and between Questar Corporation and the Company,
dated as of June 14, 2010) who either had an account balance or was eligible to
participate in the Questar Plan immediately prior to the Effective Date.

ARTICLE 3

ELIGIBILITY; PARTICIPATION

3.1 Eligibility. Eligibility to participate in the Plan shall be determined as
follows:

(a) Any Employee shall become eligible to participate in this Plan on the
earliest to occur of:

(i) the date the Employee first becomes an officer of an Employer, in which case
the Employee shall be (A) immediately eligible to participate in the 401(k)
Supplemental Program as of such date, and (B) eligible to participate in the
Deferred Compensation Program beginning on the first day of the Plan Year next
following such date.

(ii) the date the Employee first receives Compensation in any Plan Year in an
amount equal to the Compensation Limit, in which case the Employee shall be
(A) immediately eligible to participate in the 401(k) Supplemental Program as of
such date, and (B) eligible to participate in the Deferred Compensation Program
beginning on the first day of the Plan Year next following such date.

 

6



--------------------------------------------------------------------------------

(iii) the date selected by the Committee for the Employee to be eligible to
participate in the Plan, in which case the Employee shall be eligible to
participate in all of the component Programs as of such date;

provided, that if an Employee does not satisfy clauses (i) or (ii) above, then
such Employee must be nominated by his or her Employer and approved by the
Committee in writing as eligible to participate in the Plan on such date as
determined by the Committee in its sole and absolute discretion.

(b) Notwithstanding any other provision herein, each Transferred Employee shall
automatically participate in the Plan as of the Effective Date.

3.2 Enrollment and Commencement of Deferrals. Except as provided below with
regard to automatic enrollment in the 401(k) Supplemental Program, each Eligible
Employee who wishes to participate in the Plan for a Plan Year must make an
irrevocable election as to Deferral Contributions for the Plan Year by timely
completing, executing, and returning to the Committee such election forms or
other enrollment materials as the Committee requires as follows:

(a) in the case of an Eligible Employee who first becomes eligible to
participate in the Plan as of the first day of a Plan Year, on or prior to
December 31st of the prior Plan Year, or such other earlier date as the
Committee establishes in its sole and absolute discretion; and

(b) in the case of an Eligible Employee who first becomes eligible to
participate in the Plan after the first day of a Plan Year, within thirty
(30) days after the date the Eligible Employee first becomes eligible to
participate, or such other earlier date as the Committee establishes in its sole
and absolute discretion.

If an Eligible Employee fails to timely complete, execute and return such
election forms or other enrollment materials, the Eligible Employee shall be
automatically enrolled in the 401(k) Supplemental Program in accordance with the
deemed deferral elections set forth in Section 4.1(a)(ii), but shall not
participate in the Deferred Compensation Program until the first day of the
first Plan Year beginning after the date on which he or she timely completes,
executes and returns such election forms or other enrollment materials to the
Committee.

Notwithstanding any other provision herein and solely with respect to the 2010
Plan Year, each Transferred Employee shall automatically be deemed to have made
a timely election in accordance with this Section 3.2 to defer the same
percentage of Compensation with respect to Deferral Contributions for the 2010
Plan Year as the percentage of compensation that the Transferred Employee
elected to defer with respect to deferral contributions for the 2010 plan year
under the Questar Plan in accordance with its terms.

3.3 Failure of Eligibility. If the Committee determines, in its sole and
absolute discretion, that any Participant no longer qualifies as a member of a
select group of management or highly compensated employees of the Employer, the
Participant shall cease to be an active Participant in the Plan and future
contributions to the Plan made by or on behalf of the Participant shall cease as
of the date of such determination by the Committee. The Committee’s
determination hereunder shall be final and binding on all persons.

 

7



--------------------------------------------------------------------------------

ARTICLE 4

ELECTIONS

4.1 Elections, General. Any deferral election under the Plan and its component
Programs shall be made in accordance with Section 409A(a)(4)(B) of the Code and
the regulations thereunder.

(a) First Year of Plan Participation. In connection with a Participant’s
enrollment in the Plan pursuant to Section 3.2, the Participant shall make an
irrevocable election to defer (or not to defer) Compensation in accordance with
the terms of the component Programs for which he or she is eligible, which
election shall apply to the Plan Year in which the Participant commences
participation. A Participant may only elect to defer Compensation with respect
to services performed for periods following the date of such election. The
Participant’s initial deferral election under this Section 4.1(a) shall continue
to apply for all succeeding Plan Years unless and until revoked or modified
pursuant to Section 4.1(b), below. If the Participant fails to timely complete,
execute and return such forms or other enrollment materials as required by the
Committee in accordance with Section 3.2, then the Participant shall be deemed
to have elected to make the Deferral Contributions permitted under the 401(k)
Supplemental Program for the Plan Year in which the Participant commences
participation and shall not be permitted to make any Deferral Contributions
under the Deferred Compensation Program for such Plan Year.

In connection with a Participant’s enrollment in the Plan pursuant to
Section 3.2, the Participant shall also make the following elections with
respect to each Program under the Plan:

(i) Deferred Compensation Program. If eligible to participate in the Deferred
Compensation Program for the Plan Year in which the Participant commences
participation under the Plan, the Participant shall make an irrevocable election
(from the options available under Article 6 below) as to the time and form of
payment of all deferrals (in the form of Deferral and/or Matching Contributions)
credited to his or her Account under the Deferred Compensation Program for such
Plan Year (including earnings thereon). If the Participant fails to make such
election, or such election does not meet the requirements of Code Section 409A
and related Treasury guidance or regulations, the Participant shall be deemed to
have elected to receive a lump sum distribution as soon as legally and
administratively practicable following the earliest to occur of the
Participant’s (i) Separation from Service, (ii) Disability, or (iii) death. The
Participant’s election (or deemed election) shall continue to apply for
succeeding Plan Years unless and until the election is modified pursuant to
Section 4.1(b), below. Any such modification shall apply prospectively only and
shall not apply to deferrals (in the form of Deferral or Matching Contributions)
previously credited under the Program (or any earnings thereon).

(ii) 401(k) Supplemental Program. The Participant shall make an irrevocable
election as to the time and form of payment of all deferrals (in the form of
Deferral an/or Matching Contributions) credited to his or her Account Balance
under the 401(k) Supplemental Program from the options available under Section 6
below. Such election shall be irrevocable and shall apply to the Participant’s
entire Account Balance under the Program, including all amounts deferred in
subsequent Plan Years and any related earnings. If the Participant fails to make
such election, or if such election does not meet the requirements of Code
Section 409A and related Treasury guidance or regulations, the Participant shall
be deemed

 

8



--------------------------------------------------------------------------------

to have elected to receive a lump sum distribution as soon as legally and
administratively practicable following the earliest to occur of the
Participant’s (i) Separation From Service, (ii) Disability, or (iii) death.

Notwithstanding any other provision herein and solely with respect to the 2010
Plan Year, each Transferred Employee shall automatically be deemed to have made
an election in accordance with this Section 4.1 as to the same time and form of
payment with respect to (a) any Deferral or Matching Contributions credited to
his or her Account under the Deferred Compensation Program for the 2010 Plan
Year and (b) all amounts credited to his or her Account under the 401(k)
Supplemental Program for the 2010 Plan Year, as the Transferred Employee had
elected under the Questar Plan in accordance with its terms with respect to
(x) deferral or matching contributions credited to his or her account under the
deferred compensation program for the 2010 plan year and (y) all amounts
credited to his or her account under the 401(k) supplemental program for the
2010 plan year, respectively.

(b) Subsequent Plan Years. For each succeeding Plan Year, the Participant may,
prior to December 31st of the immediately preceding Plan Year (or such earlier
deadline as is established by the Committee in its sole discretion):

(i) make an irrevocable election to initially defer Compensation under the
Deferred Compensation Program for succeeding Plan Years, or to modify or revoke
his or her existing elections to defer Compensation under either or both of the
Programs for succeeding Plan Years. All such elections shall be made in
accordance with the terms of the Programs and shall remain in effect for all
succeeding Plan Years unless timely revoked or modified by the Participant in
accordance with this Section. Any such modification shall apply prospectively
only and shall not apply to Compensation previously deferred under either or
both of the Programs.

(ii) make an irrevocable election to modify his or her existing election as to
the time and form of payment of any future Deferral or Matching Contributions
credited to his or her Account Balance (and related earnings) under either or
both of the Programs for succeeding Plan Years. Such election shall be made in
accordance with the terms of the Deferred Compensation Program and Article 6
below, and shall remain in effect for all succeeding Plan Years unless and until
timely modified by the Participant in accordance with this Section. Any such
modification shall apply prospectively only and shall not apply to Deferral or
Matching Contributions previously credited under the Program (or any earnings
thereon).

Any election(s) made in accordance with this Section shall be irrevocable;
provided, however, that if the Committee requires Participants to make a
deferral election for “performance-based compensation” or “compensation subject
to a substantial risk of forfeiture” by the deadline(s) described above, it may,
in its sole discretion, and in accordance with Code Section 409A and related
Treasury guidance or regulations, permit a Participant to subsequently change
his or her elections for such Compensation no later than the deadlines
established by the Committee pursuant to Section 4.1(c) or 4.1(d), below.

(c) Performance-Based Compensation. The Committee may, in its sole discretion,
determine that an irrevocable deferral election pertaining to Compensation that
constitutes “performance-based compensation” (as defined in Treas. Reg.
Section 1.409A-1(e)) may be made no later than six (6) months before the end of
the performance service period, provided that the Participant performs services
continuously from the later of the beginning of

 

9



--------------------------------------------------------------------------------

the performance period or the date upon which the performance criteria are
established through the date upon which the Participant makes a deferral
election for such compensation; provided, further that in no event shall an
election to defer performance-based compensation be permitted after such
compensation has become readily ascertainable. Any deferral election under this
Section 4.1(c) shall be made in accordance with Treas. Reg.
Section 1.409A-2(a)(8).

(d) Compensation Subject to Risk of Forfeiture. With respect to Compensation
(i) to which a Participant has a legally binding right to payment in a
subsequent year, and (ii) that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve (12) months
from the date the Participant obtains the legally binding right to such payment,
the Committee may, in its sole discretion, determine that an irrevocable
election to defer such Compensation may be made no later than the 30 th day
after the Participant obtains the legally binding right to the Compensation,
provided that the election is made at least twelve (12) months in advance of the
earliest date at which the forfeiture condition could lapse. Any deferral
election under this Section 4.1(d) shall be made in accordance with Treas. Reg.
Section 1.409A-2(a)(5).

4.2 Election Forms. All elections shall be made on forms prepared by the
Committee and must be dated, signed, and filed with the Company’s Vice President
of Human Resources in order to be valid.

ARTICLE 5

ACCOUNT STATEMENTS

At least once a year within 60 days after the end of each Plan Year, a statement
shall be sent to each Participant listing his or her Account Balance for each
Program as of the last day of the Plan Year. The statement shall also include
the Deferral Contributions made by the Participant to each Program for the Plan
Year, along with any Matching Contributions credited to the Participant’s
Account Balances and the investment gains or losses (including reinvested
dividends) credited during the Plan Year. Such information shall be reflected on
a payroll by payroll basis.

ARTICLE 6

DISTRIBUTIONS

6.1 Permissible Times and Forms of Payments. A Participant may elect to receive
his or her Account under the Deferred Compensation Program (or relevant portion
thereof) or his or her Account under the 401(k) Supplemental Program pursuant to
an election form filed in accordance with Article 4 at the following times and
in the following forms, provided, however, that the Participant’s Account must
be distributed in full within five years of the occurrence of a Distribution
Event as set forth below:

(a) Time of Distribution. A Participant may elect to receive a distribution on
the date of, or at a designated anniversary date following, the first to occur
of the Participant’s Disability, Separation from Service, or death
(“Distribution Event”).

(b) Form of Distribution. A Participant may elect to receive a distribution of
his or her Account (or any relevant portion of his or her Account under the
Deferred Compensation Program) in any of the following forms:

(i) a single lump sum; or

 

10



--------------------------------------------------------------------------------

(ii) up to four (4) annual installments.

6.2 Change in Control. Notwithstanding any election made by the Participant
under Section 6.1, in the event of a Change in Control, all amounts then
credited to the Participant’s Account shall be distributed to the Participant in
a single lump sum within 60 days following the date of such Change in Control.

6.3 Calculation of Distributions.

(a) Lump Sum. All lump sum distributions shall be based on the value of the
Participant’s Account (or the portion thereof being distributed) as of the last
day of the calendar month preceding the payment date.

(b) Installment Distributions. Under an installment payout, the Participant’s
first installment shall be equal to a fraction of the balance credited to his or
her Account (or the portion of his or her account to be paid in installments) as
of the last day of the calendar month preceding such payment, the numerator of
which is one and the denominator of which is the total number of installments
selected. The amount of each subsequent payment shall be a fraction of the
balance in the Participant’s Account (or the portion of his or her account to be
paid in installments) as of the last day of the calendar month preceding each
subsequent payment, the numerator of which is one and the denominator of which
is the total number of installments elected minus the number of installments
previously paid.

6.4 Six-Month Delay. Notwithstanding anything to the contrary in the Plan, no
distribution shall be made to a Participant under the Plan on account of the
Participant’s Separation from Service during the 6-month period following such
Separation from Service to the extent that the Company determines that the
Participant is a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of
the Code and the Treasury Regulations thereunder) at the time of such Separation
from Service and that paying such amounts at the time or times indicated in the
Plan would be a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code. If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such 6-month
period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without being subject to such additional taxes,
including as a result of the Participant’s death), a lump-sum distribution shall
be made to the Participant under the Plan equal to the cumulative amount that
would have otherwise been payable to the Participant during such 6-month period.

6.5 Method of Payment. All payments under the Plan shall be made in cash.

ARTICLE 7

ADMINISTRATION

7.1 Committee to Administer and Interpret Plan and Component Programs. The
Committee shall administer the Plan and its component Programs and shall have
all discretion and power necessary for that purpose. The Committee shall have
the discretion, authority, and power to (i) make, amend, interpret, and enforce
all appropriate rules and regulations for the

 

11



--------------------------------------------------------------------------------

administration of the Plan and its component Programs and (ii) decide or resolve
any and all questions as may arise in connection with this Plan and its
component Programs, including interpretations of the Plan and its component
Programs and determinations of eligibility to participate and to receive
distributions under the Plan and its component Programs. Any individual serving
on the Committee shall not vote or act on any matter relating solely to himself.
When making a determination or calculation, the Committee shall be entitled to
rely on information supplied by a Participant, Beneficiary, or the Employer, as
the case may be. The Committee shall maintain all records of the Plan and its
component Programs.

7.2 Agents. In the administration of this Plan and its component Programs, the
Committee may, from time to time, employ agents (including officers and other
employees of the Company) and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to the Company.

7.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and its component Programs and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan and its component
Programs.

7.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee and any employee to whom duties of the Committee may be
delegated against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to this Plan and its
component Programs, except in the case of willful misconduct by the Committee,
any of its members, or any such employee.

7.5 Employer Information. To enable the Committee to perform its functions, the
Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Disability, death or Separation from Service of a
Participant, as applicable, and such other pertinent information as the
Committee may reasonably require.

7.6 Agent for Legal Process. The Committee shall be agent of the Plan and its
component Programs for service of all legal process.

ARTICLE 8

CLAIMS PROCEDURE

8.1 Filing a Claim. All claims under this Plan and its component Programs shall
be filed in writing by the Participant, his or her Beneficiary, or the
authorized representative of either, by completing the procedures that the
Committee requires. The procedures shall be reasonable and may include the
completion of forms and the submission of documents and additional information.
All claims shall be filed in writing with the Committee according to the
Committee’s procedures no later than one year after the occurrence of the event
that gives rise to the claim. If the claim is not filed within the time
described in the preceding sentence, the claim shall be barred.

 

12



--------------------------------------------------------------------------------

8.2 Review of Initial Claim.

(a) Initial Period for Review of the Claim. The Committee shall review all
materials and shall decide whether to approve or deny the claim. If a claim is
denied in whole or in part, written notice of denial shall be furnished by the
Committee to the claimant within a reasonable time after the claim is filed but
not later than ninety (90) days after the Committee receives the claim. The
notice shall set forth the specific reason(s) for the denial, reference to the
specific Plan or Program provisions on which the denial is based, a description
of any additional material or information necessary for the claimant to perfect
his or her claim and an explanation of why such material or information is
necessary, and a description of the Plan’s review procedures, including the
applicable time limits and a statement of the claimant’s right to bring a civil
action under ERISA section 502(a) following a denial of the appeal.

(b) Extension. If the Committee determines that special circumstances require an
extension of time for processing the claim, it shall give written notice to the
claimant and the extension shall not exceed ninety (90) days. The notice shall
be given before the expiration of the ninety (90) day period described in
Section 8.2(a) above and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render its decision.

8.3 Appeal of Denial of Initial Claim. The claimant may request a review upon
written application, may review pertinent documents, and may submit issues or
comments in writing. The claimant must request a review within a reasonable
period of time prescribed by the Committee. In no event shall such a period of
time be less than sixty (60) days.

8.4 Review of Appeal.

(a) Initial Period for Review of the Appeal. The Committee shall conduct all
reviews of denied claims and shall render its decision within a reasonable time,
but not to exceed sixty (60) days from the receipt of the appeal by the
Committee. The claimant shall be notified of the Committee’s decision in a
notice, which shall set forth the specific reason(s) for the denial, reference
to the specific Plan or Program provisions on which the denial is based, a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim, and a statement of the claimant’s
right to bring a civil action under ERISA section 502(a) following a denial of
the appeal.

(b) Extension. If the Committee determines that special circumstances require an
extension of time for reviewing the appeal, it shall give written notice to the
claimant and the extension shall not exceed sixty (60) days. The notice shall be
given before the expiration of the sixty (60) day period described in
Section 8.4(a) above and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render its decision.

8.5 Form of Notice to Claimant. The notice to the claimant shall be given in
writing or electronically and shall be written in a manner calculated to be
understood by the claimant. If the notice is given electronically, it shall
comply with the requirements of Department of Labor Regulation
Section 2520.104b-1(c)(1)(i), (iii), and (iv).

8.6 Discretionary Authority of Committee. The Committee shall have full
discretionary authority to determine eligibility, status, and the rights of all
individuals under the Plan and its component Programs, to construe any and all
terms of the Plan and its component Programs, and to find and construe all
facts.

 

13



--------------------------------------------------------------------------------

ARTICLE 9

AMENDMENT AND TERMINATION OF PLAN

The Board may at any time amend, modify, or terminate this Plan and its
component Programs; provided, however, that no such amendment may reduce any
Participant’s Account Balances under the Plan or any component Program as it
existed prior to the date of such amendment or termination.

ARTICLE 10

ASSUMED ACCOUNTS ATTRIBUTABLE TO TRANSFERRED EMPLOYEES

As of the Effective Date, the Company has assumed all accounts under the Questar
Plan with respect to the Transferred Employees (“Assumed Accounts”), and as of
the Effective Date, Questar shall have no further liabilities or obligations
with respect to the Assumed Accounts. The Assumed Accounts shall be credited to
Accounts of the Transferred Employees under this Plan and shall remain subject
to the same vesting schedule and elections (including deferral and time and form
of payment elections) and beneficiary designations that were controlling under
the Questar Plan immediately prior to the Effective Date, until a new election
is made in accordance with the terms of this Plan, Code Section 409A and
applicable law that by its terms supersedes the applicable prior election made
under the Questar Plan.

ARTICLE 11

MISCELLANEOUS

11.1 Source of Payments. Each participating Employer will pay all benefits for
its Employees arising under this Plan and its component Programs, and all costs,
charges and expenses relating to such benefits, out of its general assets.

11.2 No Assignment or Alienation.

(a) General. Except as provided in subsection (b) below, the benefits provided
for in this Plan and its component Programs shall not be anticipated, assigned
(either at law or in equity), alienated, or be subject to attachment,
garnishment, levy, execution or other legal or equitable process. Any attempt by
any Participant or any Beneficiary to anticipate, assign or alienate any portion
of the benefits provided for in this Plan or its component Programs shall be
null and void.

(b) Exception: DRO. The restrictions of subsection (a) shall not apply to a
distribution to an “alternate payee” (as defined in Code Section 414(p))
pursuant to a “domestic relations order” (“DRO”) within the meaning of Code
Section 414(p)(1)(B). The Committee shall have the discretion, power, and
authority to determine whether an order is a DRO. Upon a determination that an
order is a DRO, the Committee shall direct the Employer to distribute to the
alternate payee or payees named in the DRO, as directed by the DRO.

11.3 Beneficiaries. A Participant shall have the right, in accordance with forms
and procedures established by the Committee, to designate one or more
beneficiaries to receive some or all amounts payable under each of the component
Programs after the Participant’s death. The Participant need not designate the
same Beneficiary for each Program under the Plan. In the absence of an effective
beneficiary designation, all payments shall be made to the beneficiary
designated by the Participant (or deemed by law to be designated) under the
terms of the Investment Plan.

 

14



--------------------------------------------------------------------------------

11.4 No Creation of Rights. Nothing in this Plan or its component Programs shall
confer upon any Participant the right to continue as an Employee of an Employer.
The right of a Participant to receive a cash distribution shall be an unsecured
claim against the general assets of his or her Employer. Nothing contained in
this Plan or its component Programs nor any action taken hereunder shall create,
or be construed to create, a trust of any kind, or a fiduciary relationship
between the Company and the Participants, Beneficiaries, or any other persons.
All Accounts under the Plan and its component Programs shall be maintained for
bookkeeping purposes only and shall not represent a claim against specific
assets of any Employer.

11.5 Furnishing Information. A Participant or his or her Beneficiary shall
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and its component Programs and the
payment of benefits thereunder.

11.6 Payments to Incompetents. If the Committee determines in its discretion
that a benefit under this Plan or any of its component Programs is to be paid to
a minor, a person declared incompetent or to a person incapable of handling the
disposition of his or her property, the Committee may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan and its component Programs for such payment amount.

11.7 Court Order. The Committee is authorized to make any payments directed by
court order in any action in which the Plan or the Committee has been named as a
party.

11.8 Code Section 409A Savings Clause. The payments and benefits provided under
the Plan and its component Programs are intended to be compliant with the
requirements of Section 409A of the Code. Notwithstanding any provision of this
Plan to the contrary, including, without limitation, Article 9 hereof, in the
event that the Company reasonably determines that any payments or benefits
hereunder are not either exempt from or compliant with the requirements of
Section 409A of the Code, the Company shall have the right adopt such amendments
to this Plan and its component Programs or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that are necessary or appropriate (i) to
preserve the intended tax treatment of the payments and benefits provided
hereunder, to preserve the economic benefits with respect to such payments and
benefits, and/or (ii) to exempt such payments and benefits from Section 409A of
the Code or to comply with the requirements of Section 409A of the Code and
thereby avoid the application of penalty taxes thereunder; provided, however,
that this Section 11.8 does not, and shall not be construed so as to, create any
obligation on the part of the Company to adopt any such amendments, policies or
procedures or to take any other such actions or to indemnify any Participant for
any failure to do so.

 

15



--------------------------------------------------------------------------------

11.9 Attorney Fees; Interest. The Company agrees to pay as incurred, to the full
extent permitted by law all legal fees and expenses which a Participant may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Participant, or others following a Change in Control
regarding the validity or enforceability of, or liability under, any provision
of this Plan or any guarantee of performance thereof (including as a result of
any contest by the Participant about the amount of any payment pursuant to this
Plan), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code. The foregoing
right to legal fees and expenses shall not apply to any contest brought by a
Participant (or other party seeking payment under the Plan) that is found by a
court of competent jurisdiction to be frivolous or vexatious. To the extent that
any payments or reimbursements provided to the Participant under this Section
are deemed to constitute compensation to the Participant, such amounts shall be
paid or reimbursed reasonably promptly, but not later than December 31 of the
year following the year in which the expense was incurred. The amount of any
payments or expense reimbursements that constitute compensation in one year
shall not affect the amount of payments or expense reimbursements constituting
compensation that are eligible for payment or reimbursement in any subsequent
year, and the Participant’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

11.10 Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefits under this Plan or any of its component
Programs becomes subject to federal income tax with respect to the Participant
prior to receipt, a Participant may petition the Committee for a distribution of
that portion of his or her benefit that has become taxable, or such lesser
amount as may be permitted by Code Section 409A. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Employer shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit or such lesser amount as may be
permitted by Code Section 409A (which amount shall not exceed a Participant’s
unpaid Account Balances). If the petition is granted, the tax liability
distribution shall be made within 90 days of the date when the Participant’s
petition is granted. Such a distribution shall affect and reduce the benefits to
be paid under this Plan and its component Programs. Any distribution under this
Section 11.10 must meet the requirements of Code Section 409A and related
Treasury guidance or Regulations.

11.11 Governing Law. To the extent not preempted by federal law, this Plan and
its component Programs shall be governed by the laws of the State of Colorado
without regard to conflicts of law principles.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

I hereby certify that this QEP Resources, Inc. Deferred Compensation Wrap Plan
was duly adopted by the Board of Directors of QEP Resources, Inc. on June 12,
2010.

Executed on this 12 day of June, 2010.

 

By:  

/s/ Richard J. Doleshek

         Richard J. Doleshek          Executive Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

Exhibit A

DEFERRED COMPENSATION PROGRAM

a component Program of the

QEP Resources, Inc. Deferred Compensation Wrap Plan

 

A-1



--------------------------------------------------------------------------------

QEP RESOURCES, INC.

DEFERRED COMPENSATION PROGRAM

ARTICLE 1

INTRODUCTION

1.1 Establishment of Program. The Company hereby establishes this Deferred
Compensation Program under the Wrap Plan, as of the Effective Date. Unless
otherwise defined herein, all capitalized terms herein shall the meanings set
forth in the QEP Resources, Inc. Deferred Compensation Wrap Plan.

1.2 Purpose. The purposes of the Deferred Compensation Program are (i) to
provide Participants with the opportunity to defer receipt of up to a specified
portion of their annual Compensation in order to reduce current taxable income
and to provide for future retirement needs, and (ii) to provide a benefit to
each Participant approximately equal to the benefit the Participant would have
received under the Investment Plan if the Participant did not elect to defer
Compensation under the Deferred Compensation Program but instead contributed an
applicable portion of such amount to the Investment Plan.

ARTICLE 2

PARTICIPATION; ELECTIONS

2.1 Participation. Each Eligible Employee shall participate in the Deferred
Compensation Program at the time set forth in Article 3 of the Wrap Plan.

2.2 Elections. Each Participant shall make elections with regard to the deferral
of Compensation and the time and form of payments under the Deferred
Compensation Program in accordance with Articles 4 and 6 of the Wrap Plan.

ARTICLE 3

DEFERRAL CONTRIBUTIONS

Each Plan Year, a Participant, electing to defer Compensation under the Deferred
Compensation Program for such Plan Year, must defer a minimum of $5,000 and may
defer up to a maximum of 50% of his or her Compensation for such Plan Year.

ARTICLE 4

MATCHING CONTRIBUTIONS

4.1 Amount of Matching Contributions. A Participant who makes Deferral
Contributions to the Deferred Compensation Program for a Plan Year shall be
entitled to a Matching Contribution on six (6) percent of the Deferral
Contributions for that Plan Year. The Matching Contribution shall be determined
on the same basis as matching contributions are determined for the Investment
Plan for that Plan Year and substituting the Deferral Contributions made
pursuant to the Deferred Compensation Program as the Participant’s
“Compensation” under the Investment Plan.

 

A-2



--------------------------------------------------------------------------------

4.2 Vesting. A Participant shall be vested in the portion of his or her Account
attributable to Matching Contributions to the same extent as such Participant is
vested in any matching contributions under the Investment Plan.

ARTICLE 5

ACCOUNTS; DEEMED INVESTMENTS

5.1 Accounts. The Committee shall establish an Account for each Participant with
at least three sub-accounts as follows:

(a) a Deferred Compensation Sub-Account which shall reflect all Deferral
Contributions made by the Participant for each Plan Year, minus amounts placed
in the Participating Deferral Sub-Account, together with any adjustments for
income, gain or loss and any payments from such sub-account as provided herein;

(b) a Participating Deferral Sub-Account which shall reflect the portion of the
Deferral Contributions made by the Participant for each Plan Year for which the
Participant receives a Matching Contribution under the Deferred Compensation
Program, together with any adjustments for income, gain or loss and any payments
from such sub-account as provided herein; and

(c) a Matching Contribution Sub-Account which shall reflect all Company Matching
Contributions made under the Deferred Compensation Program for each Plan Year,
together with any adjustments for income, gain or loss and any payments from
such sub-account as provided herein.

The Committee shall establish such other sub-accounts as it deems necessary or
desirable for the proper administration of the Deferred Compensation Program.
Amounts deferred by a Participant under the Deferred Compensation Program shall
be credited to the Participant’s Account and relevant sub-account as soon as
administratively practicable after the amounts would have otherwise been paid to
the Participant.

5.2 Status of Accounts. Accounts and sub-accounts established hereunder shall be
record-keeping devices utilized for the sole purpose of determining benefits
payable under the Deferred Compensation Program, and will not constitute a
separate fund of assets but shall continue for all purposes to be part of the
general, unrestricted assets of the Employer, subject to the claims of its
general creditors.

5.3 Deemed Investment of Amounts Deferred.

(a) Participating Deferral and Matching Contribution Sub-Account. The
Participant’s Participating Deferral and Matching Contribution Sub-Account shall
be deemed invested in shares of Common Stock purchased at Fair Market Value on
the date(s) on which the Deferral Contributions or Matching Contributions are
credited to the Participant’s Account. In addition, the Participant’s
Participating Deferral and Matching Contribution Sub-Account shall be credited
on a quarterly basis with an amount equal to the dividends that would have
become payable during the deferral period if actual purchases of Common Stock
had been made, with

 

A-3



--------------------------------------------------------------------------------

such dividends accounted for as if invested in Common Stock as of the payable
date for such dividends. Any credited shares treated as if they were purchased
with dividends shall be deemed to have been purchased at Fair Market Value on
the dividend payment date.

(b) Deferred Compensation Sub-Account. In connection with his or her enrollment
in the Deferred Compensation Program, a Participant may elect to have earnings,
gains, or losses with respect to his or her Deferred Compensation Sub-Account
calculated based on the deemed investment alternatives below, in increments of
25%, 50%, 75%, or 100%. In the event the Participant fails to make an election
regarding the deemed investment of his or her Deferred Compensation Sub-Account,
the Participant shall be deemed to have elected to invest 100% of his or her
Deferred Compensation Sub-Account in the Common Stock Option (as described
below). The Participant’s investment election shall continue in effect unless
and until modified by the Participant. Any such modification shall apply
prospectively only and shall not apply to amounts previously deferred under the
Deferred Compensation Program (and related earnings). Any such modification must
be made effective as of the first day of a Plan Year, and must be made prior to
the first day of such Plan Year.

(i) Common Stock Option. Any portion of the Deferred Compensation Sub-Account
deemed invested under this option (the “Common Stock Option”) shall be accounted
for as if invested in shares of Common Stock purchased at Fair Market Value on
the date on which a Deferral Contribution is credited to the Participant’s
Account. The Participant’s Deferred Compensation Sub-Account shall be credited
on a quarterly basis with an amount equal to the dividends that would have
become payable during the deferral period if actual purchases of Common Stock
had been made, with such dividends accounted for as if invested in Common Stock
as of the payable date for such dividends. Any credited shares treated as if
they were purchased with dividends shall be deemed to have been purchased at
Fair Market Value on the dividend payment date.

(ii) Treasury Note Option. Any portion of the Deferred Compensation Sub-Account
deemed invested under this option (the “Treasury Note Option”) shall be credited
with interest at a monthly rate calculated by dividing by 12 the sum of 100
basis points plus the rate for the appropriate 10-Year Treasury Note as quoted
in the Wall Street Journal under “Consumer Savings Rates” on the Thursday
closest to the end of the month or other published source of such rates as
identified by the Company’s Treasury department. The appropriate 10-Year
Treasury Note shall be the Note that is the closest (in terms of months) to the
date on which the interest is credited. The interest deemed to be credited to
each Deferred Compensation Sub-Account shall be based on the amount credited to
such Account at the beginning of each particular month.

5.4 Assumed Accounts. Except as provided below, upon the Effective Date, the
Assumed Accounts shall be subject to the same investment elections, and deemed
invested in the same investment options, that were controlling under the
Deferred Compensation Program of the Questar Plan immediately prior to the
Effective Date until a new election is made in accordance with the terms of the
Deferred Compensation Program that by its terms supersedes the prior election.
Notwithstanding the preceding sentence, the following additional provisions
shall apply to the deemed investment of the Assumed Accounts:

(a) Questar Common Stock Fund. With respect to each Transferred Employee, any
Assumed Accounts that, immediately prior to the Effective Date, were deemed
invested in the Questar Common Stock Fund under the Deferred Compensation
Program of the Questar Plan, initially will be credited to the Questar Common
Stock Fund under the Deferred Compensation Program as of the Effective Date,
subject to adjustment as provided in paragraph (c) below.

 

A-4



--------------------------------------------------------------------------------

(b) Questar Treasury Note Option. With respect to each Transferred Employee, any
Assumed Accounts that, immediately prior to the Effective Date, were deemed to
invested in the treasury note option under the Deferred Compensation Program of
the Questar Plan, initially will be credited to the Treasury Note Option under
the Deferred Compensation Program as of the Effective Date.

(c) Adjustments to Questar Common Stock Fund. With respect to the Assumed
Accounts initially credited to the Questar Common Stock Fund under the Deferred
Compensation Program pursuant to paragraph (a) above, each phantom share of
Questar common stock credited to the Questar Common Stock Fund on behalf of each
Transferred Employee on the Effective Date shall be converted, as of the
Effective Date, into phantom shares of the Company’s Common Stock and phantom
shares of Questar common stock and reallocated as follows:

(i) The number of phantom shares of the Company’s Common Stock shall be equal to
the number of shares of the Company’s Common Stock to which the Transferred
Employee would have been entitled on the Effective Date had the phantom shares
of Questar common stock represented actual shares of Questar common stock as of
the Record Date, the resulting number of phantom shares of the Company’s Common
Stock being rounded down to the nearest whole unit.

(ii) The resulting number of phantom shares of the Company’s Common Stock shall
automatically be transferred from the Questar Common Stock Fund and credited to
the Common Stock Option, effective as of the Effective Date.

(iii) The resulting number of phantom shares of Questar common stock shall
remain in the Questar Common Stock Fund, effective as of the Effective Date, and
shall be accounted for as if invested in shares of Questar common stock with the
applicable sub-account credited on a quarterly basis with an amount equal to the
dividends that would have become payable during the deferral period if actual
purchases of Questar common stock had been made, with such dividends accounted
for as if invested in Questar common stock as of the payable date for such
dividends. Any credited shares of Questar common stock treated as if they were
purchased with dividends shall be deemed to have been purchased at fair market
value on the dividend payment date. Following the Effective Date, each
Transferred Employee shall reallocate all Assumed Accounts deemed invested in
the Questar Common Stock Fund into either the Common Stock Option or the
Treasury Note Option no later than December 31, 2011; provided, that any Assumed
Accounts that remain deemed invested in the Questar Common Stock Fund as of
December 31, 2011 shall automatically be reallocated into the Common Stock
Option as of such date. In no event shall any deemed investment allocations be
permitted into the Questar Common Stock Fund on or after the Effective Date.

 

A-5



--------------------------------------------------------------------------------

Capitalized terms used in this 5.4 that are not defined in this Deferred
Compensation Program or the Plan shall have the meaning set forth in that
certain Employee Matters Agreement, by and between Questar Corporation and the
Company, dated as of June 14, 2010).

ARTICLE 6

DISTRIBUTIONS

All distributions of a Participant’s Account under the Deferred Compensation
Program shall be made in accordance with the Participant’s election(s) (or
deemed election(s)) under Articles 4 and 6 of the Wrap Plan.

 

A-6



--------------------------------------------------------------------------------

Exhibit B

401(k) SUPPLEMENTAL PROGRAM

a component Program of the

QEP Resources, Inc. Deferred Compensation Wrap Plan

 

B-1



--------------------------------------------------------------------------------

QEP RESOURCES, INC.

401(k) SUPPLEMENTAL PROGRAM

ARTICLE 1

INTRODUCTION

1.1 Establishment of Program. The Company hereby establishes this 401(k)
Supplemental Program under the Wrap Plan, as of the Effective Date. Unless
otherwise defined herein, all capitalized terms herein shall the meanings set
forth in the QEP Resources, Inc. Deferred Compensation Wrap Plan.

1.2 Purpose. The purpose of the 401(k) Supplemental Program is to provide a
benefit to a Participant approximately equal to the benefit that the Participant
would have received under the Investment Plan if the Compensation Limit were
inapplicable.

ARTICLE 2

PARTICIPATION; ELECTIONS

2.1 Participation. Each Eligible Employee shall participate in the 401(k)
Supplemental Program at the time set forth in Article 3 of the Wrap Plan.

2.2 Elections. Each Participant shall make elections with regard to the deferral
of Compensation and the time and form of payments under the 401(k) Supplemental
Program in accordance with Articles 4 and 6 of the Wrap Plan.

ARTICLE 3

DEFERRAL CONTRIBUTIONS

Each Plan Year, a Participant electing to defer Compensation under the 401(k)
Supplemental Program must defer 6% of his or her Compensation in excess of the
Compensation Limit for such Plan Year.

ARTICLE 4

MATCHING CONTRIBUTIONS

4.1 Amount of Matching Contributions. A Participant who makes Deferral
Contributions to the 401(k) Supplemental Program for a Plan Year shall be
entitled to a Matching Contribution for such Plan Year in an amount determined
on the same basis as matching contributions are determined for the Investment
Plan, except that such Matching Contribution shall be based solely on
Compensation in excess of the Compensation Limit.

4.2 Vesting. A Participant shall be vested in the portion of his or her Account
attributable to Matching Contributions to the same extent as such Participant is
vested in any matching contributions under the Investment Plan.

 

B-2



--------------------------------------------------------------------------------

ARTICLE 5

ACCOUNTS; DEEMED INVESTMENTS

5.1 Accounts. The Committee shall establish an Account and sub-accounts for each
Participant as are necessary for the proper administration of the 401(k)
Supplemental Program. Such Accounts shall reflect Deferrals Contributions and
Matching Contributions made by or on behalf of the Participant, together with
any adjustments for income, gain or loss and any payments from the Account as
provided herein. Deferral Contributions and related Matching Contributions shall
be credited to the Participant’s Account as soon as administratively practicable
after the Deferral Contribution would have otherwise been paid to the
Participant.

5.2 Status of Accounts. Accounts and sub-accounts established hereunder shall be
record-keeping devices utilized for the sole purpose of determining benefits
payable under the 401(k) Supplemental Program, and will not constitute a
separate fund of assets but shall continue for all purposes to be part of the
general, unrestricted assets of the Employer, subject to the claims of its
general creditors.

5.3 Deemed Investment in Company Stock. The Participant’s Account shall be
deemed invested in shares of Common Stock (the “Common Stock Fund”) and shall be
accounted for as if invested in shares of Common Stock purchased at Fair Market
Value on the date(s) on which the Deferral Contributions or Matching
Contributions are credited to the Participant’s Account. In addition, the
Participant’s Account shall be credited on a quarterly basis with an amount
equal to the dividends that would have become payable during the deferral period
if actual purchases of Common Stock had been made, with such dividends accounted
for as if invested in Common Stock as of the payable date for such dividends.
Any credited shares treated as if they were purchased with dividends shall be
deemed to have been purchased at Fair Market Value on the dividend payment date.

5.4 Assumed Accounts. Except as provided below, upon the Effective Date, the
Assumed Accounts shall be subject to the same investment elections, and deemed
invested in the same investment options, that were controlling under the 401(k)
Supplemental Program of the Questar Plan immediately prior to the Effective Date
until a new election is made in accordance with the terms of the 401(k)
Supplemental Program that by its terms supersedes the prior election.
Notwithstanding the preceding sentence, the following additional provisions
shall apply to the deemed investment of the Assumed Accounts:

(a) Questar Common Stock Fund. With respect to each Transferred Employee, any
Assumed Accounts that, immediately prior to the Effective Date, were deemed
invested in the Questar Common Stock Fund under the 401(k) Supplemental Program
of the Questar Plan, initially will be credited to the Questar Common Stock Fund
under the 401(k) Supplemental Program as of the Effective Date, subject to
adjustment as provided in paragraph (b) below.

(b) Adjustments to Questar Common Stock Fund. With respect to the Assumed
Accounts initially credited to the Questar Common Stock Fund under the 401(k)
Supplemental Program pursuant to paragraph (a) above, each phantom share of
Questar common stock credited to the Questar Common Stock Fund on behalf of each
Transferred Employee on the Effective Date shall be converted, as of the
Effective Date, into phantom shares of the Company’s Common Stock and phantom
shares of Questar common stock and reallocated as follows:

(i) The number of phantom shares of the Company’s Common Stock shall be equal to
the number of shares of the Company’s Common Stock to which the Transferred
Employee would have been entitled on the Effective Date had the phantom shares
of Questar common stock represented actual shares of Questar common stock as of
the Record Date, the resulting number of phantom shares of the Company’s Common
Stock being rounded down to the nearest whole unit.

 

B-3



--------------------------------------------------------------------------------

(ii) The resulting number of phantom shares of the Company’s Common Stock shall
automatically be transferred from the Questar Common Stock Fund and credited to
the Common Stock Fund, effective as of the Effective Date.

(iii) The resulting number of phantom shares of Questar common stock shall
remain in the Questar Common Stock Fund, effective as of the Effective Date, and
shall be accounted for as if invested in shares of Questar common stock with the
applicable sub-account credited on a quarterly basis with an amount equal to the
dividends that would have become payable during the deferral period if actual
purchases of Questar common stock had been made, with such dividends accounted
for as if invested in Questar common stock as of the payable date for such
dividends. Any credited shares of Questar common stock treated as if they were
purchased with dividends shall be deemed to have been purchased at fair market
value on the dividend payment date. Following the Effective Date, each
Transferred Employee shall reallocate all Assumed Accounts deemed invested in
the Questar Common Stock Fund into the Common Stock Fund no later than
December 31, 2011; provided, that any Assumed Accounts that remain deemed
invested in the Questar Common Stock Fund as of December 31, 2011 shall
automatically be reallocated into the Common Stock Fund as of such date. In no
event shall any deemed investment allocation be permitted into the Questar
Common Stock Fund on or after the Effective Date.

Capitalized terms used in this 5.4 that are not defined in this 401(k)
Supplemental Program or the Plan shall have the meaning set forth in that
certain Employee Matters Agreement, by and between Questar Corporation and the
Company, dated as of June 14, 2010).

ARTICLE 6

DISTRIBUTIONS

All distributions of a Participant’s Account under the 401(k) Supplemental
Program shall be made in accordance with the Participant’s election(s) (or
deemed election(s)) under Articles 4 and 6 of the Wrap Plan.

 

B-4